PER CURIAM.
A two-count information was filed in Hillsborough County against appellant, Phillip Reeves Sims, charging attempted breaking and entering with intent to com*577mit a misdemeanor, to wit: petit larceny and possession of burglary tools. Upon trial he was on December 8, 1971, found guilty by a jury as charged. Appellant was, thereupon, sentenced to a term of imprisonment. Appellant has appealed to this court from said judgment and sentence.
A careful examination of the record discloses that the judgment and sentence of which appellant seeks review was rendered by the court on December 8, 1971. The notice of appeal was filed by retained counsel for appellant on January 19, 1972, in the office of the clerk of the Circuit Court of Hillsborough County, more than 30 days from the rendition of the judgment and sentence.
The appeal not being timely filed within the 30 days provided by law (Rule 6.2, Florida Appellate Rules, 33 F.S.A.) this court does not have jurisdiction and has, therefore, no alternative but to
Dismiss, sua sponte.
HOBSON, Acting C. J., and McNULTY and BOARDMAN, J.J., concur.